Citation Nr: 0936180	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  09-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, to include degenerative arthritis and disc 
disease of L4-5 with probable spinal stenosis.

2.  Entitlement to service connection for a low back 
disability, to include degenerative arthritis and disc 
disease of L4-5 with probable spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, determined new and material 
evidence has been received to reopen a claim for service 
connection for a low back disability, to include degenerative 
arthritis and disc disease of L4-5 with probable spinal 
stenosis.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied service connection for a low back 
disability, to include degenerative arthritis and disc 
disease of L4-5 with probable spinal stenosis, in a February 
1992 rating decision on the basis that no new and material 
had been submitted to reopen the claim; which was confirmed 
by a June 1995 decision of the Board; the Veteran also did 
not appeal that Board decision.

2.  Evidence received since the June 1995 Board decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a low back disability, to include degenerative arthritis and 
disc disease of L4-5 with probable spinal stenosis.


CONCLUSIONS OF LAW

1.  The June 1995 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20, 
1100, 20.1104 (2008).

3.  New and material evidence has been submitted since the 
last prior final denial of the Veteran's service connection 
claim for a low back disability, to include degenerative 
arthritis and disc disease of L4-5 with probable spinal 
stenosis, in June 1995.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Because the Board is granting 
the Veteran's petition to reopen his claim for service 
connection for low back disability, and directing further 
development on remand, there is no need to discuss at this 
time whether the VA has complied with its duties to notify 
and assist.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim 
for a Low Back Disability

The Veteran maintains that he is entitled to service 
connection for his low back disability, to include 
degenerative arthritis and disc disease of L4-5 with probable 
spinal stenosis, either as directly due to a horse-back 
riding injury that he experienced while in service, or as 
secondary to his already service-connected osteomyelitis of 
the left hip.  See the May 2009 hearing transcript pges. 4, 
11, respectively.

The AOJ originally denied service connection for the 
Veteran's low back disability in a rating decision dated in 
June 1987.  This decision was ultimately appealed to the 
Board.  In a December 1988 decision, the Board confirmed the 
AOJ's denial of the Veteran's low back disability claim.  
Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 
(Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's decision, it is final.  
Therefore, the Board's December 1988 decision, which subsumes 
the prior AOJ decision, is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1104.  The AOJ denied the Veteran's 
claim to reopen his service connection claim for a low back 
disability in a rating decision dated in February 1992.  In a 
June 1995 decision, the Board determined new and material 
evidence had not been received to reopen the Veteran's 
previously denied claim.  Therefore, with respect to the 
Veteran's request to reopen his claim for a low back 
disability, the Board's June 1995 decision, which subsumes 
the prior AOJ decision, is also final.  38 C.F.R. § 20.1100; 
see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 
1321, 1326 (Fed. Cir. 2004). 

Regardless of the AOJ's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the AOJ or Board is properly reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis, including a prior denial based on 
the absence of new and material evidence.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Veteran filed a claim to reopen his previously denied 
claim for service connection for a low back disability in 
December 2006.  Therefore, the amended regulation for new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the June 1995 prior final Board decision, the Board denied 
the Veteran's petition to reopen his claim of service 
connection for a low back disability, to include degenerative 
arthritis and disc disease of L4-5 with probable spinal 
stenosis, for the following reasons.  At the time of the 
December 1988 Board decision, the Board had considered the 
Veteran's service treatment records (STRs), including those 
regarding the Veteran's horse-back riding injury, a VA 
medical examination dated in August 1955, and VA outpatient 
treatment and hospital records for the period of February 
1986 to July 1987.  Based upon all of the evidence that was 
before it, the Board found that the Veteran's in-service low 
back pain was acute and transitory and resolved without 
permanent residuals, and that his low back disability 
manifested many years after discharge from service with no 
evidence that any such disability was etiologically related 
to the Veteran's osteomyelitis of the left ilium, or to the 
Veteran's in-service injury.

In June 1995, the Veteran had submitted medical records 
indicating back problems in November 1990, and which also 
documented diagnoses of spinal stenosis in February 1991 and 
October 1992.  Furthermore, the Veteran had submitted letters 
from the Veteran's former employer to the effect that the 
Veteran had been found physically unable to perform his old 
job.  A letter from the Local Board # 131 dated in August 
1955 included complaints of low back weakness when the 
Veteran attempted to lift.  At his RO hearing in April 1993, 
the Veteran had testified that he injured his back when he 
fell off a horse in service (transcript of RO hearing, pg. 
4); that he went to see his union representative after 
service and complained of weakness of the low back; that his 
back gives out 4 or 5 times a year (id. pg. 5); that his back 
hurt all the time and he had not had a back injury since 
service (id. pg. 8); and that the doctors told him that his 
back problems were due to his left hip injury (id. pg. 9).

The Board decision in June 1995 concluded that the Veteran 
had already submitted a history of back trouble via his VA 
medical treatment records and any new records showing further 
history of back trouble were cumulative of records which had 
previously been considered.  In addition, the Board concluded 
that the employment related letters from August 1955 were 
also cumulative, in that when they referred to the Veteran's 
low back they used the language of the Veteran's separation 
examination.  That is to say these new documents contained 
language which had been considered by the Board in 1988.  The 
Board also concluded that the Veteran's testimony was not new 
and material for the same reasons.  Ultimately, the Board 
concluded that current treatment records which did not relate 
the Veteran's current condition to service were not new and 
material evidence, and not sufficient to reopen the Veteran's 
claim.  

At this time, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the last final June 1995 Board decision.  The Veteran 
has submitted the following evidence:  VA medical treatment 
records which document treatment of the Veteran's low back 
disability, and hearing testimony and statements by the 
Veteran regarding the history of his low back disability.  
The Veteran has also submitted copies of documents which had 
previously been of record at the time of the June 1995 Board 
decision (including notes from a VA medical treatment record 
of December 1986 which indicated that the Veteran's back 
issues were "no doubt related to the Veteran's left hip 
injury.")  As such, this evidence is cumulative in that it 
relates to facts which were considered by during prior 
adjudications.  

However, the Veteran has also submitted a private treatment 
record dated in March 2008 by A.A., D.C., wherein A.A. 
reviewed the Veteran's "Arthritis Series" and noted the 
Veteran's various problem areas in the Veteran's lumbar spine 
as well as spinal areas affected by arthritis.  A.A. 
concluded that the Veteran's "current medical problem of low 
back pain more likely began as a result of injury he 
sustained during the service."

Of the evidence presented to the Board, the private treatment 
record of A.A. qualifies as new and material, and compels the 
Board to reopen the Veteran's claim.  As this medical record 
indicates a connection between the Veteran's already service 
connected injury and his current low back disability, the 
Board finds that this is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  This is precisely so 
considering the fact that the June 1995 Board decision 
specifically noted that current treatment records which did 
not "relate the current condition to service are not new and 
material evidence."  See the Board decision pges. 6-7.  
Thus, presuming the credibility of the private treatment 
record provided by A.A., the record now contains new medical 
evidence of a connection between the Veteran's current 
disabilities and his injury during service.  This evidence 
thus relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating his claim.  Therefore, this 
evidence is new and material and his claim is reopened.  The 
Board emphasizes that it is applying the law with a broad and 
liberal interpretation in reopening this claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim 
service connection for a low back disability, to include 
degenerative arthritis and disc disease of L4-5 with probable 
spinal stenosis, is reopened.  38 U.S.C.A. § 5108. 


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disability, to include 
degenerative arthritis and disc disease of L4-5 with probable 
spinal stenosis, is reopened.  To this extent, the appeal is 
granted.    


REMAND

Before addressing the merits of the Veteran's claim of 
service connection for low back disability, to include 
degenerative arthritis and disc disease of L4-5 with probable 
spinal stenosis, the Board finds that additional development 
of the evidence is required.  

First, the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The VA will 
end its efforts to obtain records from a federal department 
or agency only if the VA concludes that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id. 

In September 2006, the Veteran submitted Social Security 
Administration (SSA) Records which indicate that that he is 
receiving disability benefits from the SSA due to his low 
back disability.  These Federal SSA records are not on file 
and must be obtained before deciding the claim for service 
connection for a low back disability, as these records are 
pertinent to the disorders that prevent his employment.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although 
disability determinations by the SSA are not controlling on 
the VA, they are pertinent to the adjudication of a claim for 
VA benefits and VA has a duty to assist the Veteran in 
gathering these records.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, 
a remand is warranted to obtain these records.  

Second, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

The Veteran contends his current low back disability is 
attributable to a fall which he suffered in April 1954.  See 
the May 2009 hearing transcript pg. 4.  The Veteran has also 
contended that his current low back disability is secondary 
to his service-connected osteomyelitis.  See the May 2009 
hearing transcript pg. 11.

The Veteran has been diagnosed with degenerative arthritis 
and stenosis.  See VA medical treatment record dated December 
1986.  Furthermore, the Veteran has been service connected 
due to a fall wherein he injured his hip in April 1954.  In 
addition, there is evidence of the Veteran complaining of low 
back pain during his service in September and October 1954.  
Weakness was noted in his back during his May 1955 separation 
examination.  Thus, the evidence of record provides evidence 
of a current disability and evidence of an in-service 
incident. 

There is also a medical record which indicates that the 
Veteran's current back disorder is directly related to the 
period when he injured his hip.  See the private treatment 
record dated in March 2008 by A.A., D.O.  In particular, the 
private record of March 2008 states that "[a]fter reviewing 
the above tests and examination of the patient it is obvious 
that the Veteran's current medical problem of low back pain 
more likely began as a result of injury he sustained during 
the service."  However, the opinion of A.A. does not appear 
to be based on a review of the objective evidence of record, 
nor does A.A. provide a rationale for the conclusion reached.  
As such, a medical history provided by a Veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also, Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his/her opinion affects the weight or 
credibility of the evidence).  In addition, this opinion was 
not based on an objective review of the pertinent evidence in 
the claims file, but instead, relied mostly - if not 
entirely, on the Veteran's self-reported history.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (where the Court 
rejected a medical opinion where there was no indication the 
physician offering the opinion had reviewed the veteran's 
STRs or any other relevant documents which would have enabled 
the physician to form an opinion on service connection on an 
independent basis).  As such, the opinion of A.A. is of 
insufficient probative value to allow the Board to grant the 
Veteran's service connection claim.  

Furthermore, there are two VA medical treatment records which 
give contradictory indications regarding the etiology of the 
Veteran's low back disability.  The most recent record, dated 
in December 2007, indicates that the Veteran's low back 
disabilities "may not be related to the original service 
connected injury."  However, there is also a VA medical 
treatment record, dated in December 1987, which states that 
the Veteran's low back disabilities are "no doubt related to 
his left hip injury."  The 1987 report goes on to note that 
the Veteran's low back problems "are almost surely all 
inter-related although they may not be entirely due to his 
pelvis injury."  Thus, VA medical treatment records provide 
some support for the Veteran's contention that his low back 
disability may be secondary to his left hip osteomyelitis.  

Therefore, based on the evidence of record and the Court's 
recent decision in McLendon, supra, a VA medical examination 
and opinion are needed to determine whether the Veteran's 
current back disability is connected to his in-service 
injury, or secondary to his left hip osteomyelitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.	Request from the Social Security 
Administration (SSA) records associated 
with the Veteran's low back disability 
claim.  Request copies of the 
disability determination and all 
medical records considered.  If these 
records are unavailable, do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required and must be 
associated with the claims file.

2.	Arrange for the Veteran to undergo a VA 
orthopedic examination to determine the 
nature and etiology of the Veteran's 
low back disorder.  The Veteran is 
hereby advised that a failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including 
a complete copy of this remand, must be 
made available for review of his 
pertinent medical history - also 
including, in particular, the records 
of in-service treatment for the 
Veteran's right hip disorder.  

The examination report must indicate 
whether such a review was accomplished.  
Furthermore, the examiner should note 
the Veteran's medical history, and in 
particular:  the incident of the 
Veteran's fall in April 1954, the 
Veteran's complaints of back pain in 
service in September and October 1954, 
the VA medical treatment record dated 
in March 1986, and the March 2008 
private treatment record.

Based on a physical examination and 
comprehensive review of the claims 
file, please answer the following 
questions regarding the Veteran's low 
back disorder:

A.	Please identify and diagnose any 
current low back disorders.

B.	Does the Veteran currently 
experience any low back disorders 
secondary to his right hip 
disorder?  

C.	If the Veteran's back disorder is 
not secondary to or caused by the 
Veteran's left hip disorder, is it 
at least as likely as not (50 
percent or more probable) that such 
a disorder is directly related to 
the Veteran's military service from 
June 1951 to June 1955, and in 
particular to the injury which 
occurred due to the Veteran's 
falling from a horse in April 1954? 
     
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible.  

3.	Then review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.	Then, readjudicate the claim for service 
connection for a low back disability, to 
include as secondary to his service-
connected osteomyelitis, in light of any 
additional evidence obtained since the 
January 2009 supplemental statement of 
the case (SSOC).  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


